





CITATION: Huttonville Acres Limited (Forest
      Homes) v. Archer, 2011 ONCA 115





DATE: 20110209



DOCKET: C51390



COURT OF APPEAL FOR ONTARIO



Moldaver, Simmons and Gillese JJ.A.



BETWEEN



Huttonville Acres Limited carrying on business as
          Forest Homes



Plaintiff (Appellant)



and



Delrose Eunice Archer also known as Rose Archer



Defendant (Respondent)



Douglas G. Loucks, for the appellant



Rosemary Fisher, for the respondent



Heard: February 8, 2011



On appeal from the judgment of Justice John C. Murray of the
          Superior Court of Justice dated October 5, 2009.



APPEAL BOOK ENDORSEMENT



[1]

This is a breach of contact case. The respondent bought a property from
    the appellant. She gave a covenant and undertaking in which she agreed that she
    would not resell the property in question without first building a house on it
    with certain characteristics. The covenant was not registered on title. In
    breach of that covenant, the respondent sold the property to a third party
    without having first built a house on it. The respondent received more for the
    property than she had paid the appellant. The purchaser built a house on the
    property that complied with the requirements contained in the covenant and
    undertakings given by the respondent. This fact was acknowledged by the appellant
    at the oral hearing of this appeal.

[2]

The trial judge was fully aware of the respondents breach of contract.
    He was also aware that the appellant suffered no compensable damages for the
    breach. He considered the caselaw which suggests that in exceptional
    circumstances, the normal measure of damages can be departed from. He
    considered that this was not an exceptional case and refused to exercise his
    discretion to award damages that reflected a disagreement of some or all of the
    respondents profit.

[3]

We see no basis on which to interfere with the decision below. The trial
    judge gave lengthy, compelling reasons for refusing to exercise his discretion.

[4]

As for the appellants request for nominal damages, we note that this
    was not requested below. It is not appropriate to raise this issue on appeal
    for the first time.

[5]

Accordingly, the appeal is dismissed. In the circumstances, costs of the
    appeal in the amount of $5,000, all inclusive, to the respondent.

E.
    E. Gillese J.A.


